Citation Nr: 1124493	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic skin condition (claimed as jungle rot), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty service from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky, which denied service connection for a chronic skin condition (claimed as jungle rot).

Although the Veteran requested a hearing before a Veterans Law Judge, he later withdrew this request.  He also withdrew an earlier request for a local video hearing.

This matter was last before the Board in July 2009 when it was remanded for further development.  The Board's remand directives were substantially complied with and the issue is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

The competent and probative evidence is evenly balanced that the Veteran incurred a chronic skin condition (claimed as jungle rot) of the feet and groin in service.


CONCLUSION OF LAW

Service connection for a chronic skin condition (claimed as jungle rot) of the feet and groin is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(b) further provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary of VA shall accept as sufficient proof of service connection, for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the record discloses that the Veteran had service in Vietnam from March 1968 to May 1970.  The Veteran's Military Occupational Specialty (MOS) was Rifleman and he received, inter alia, the Combat Action Ribbon.  

In October 1969 the Veteran received an examination with respect to entering Drill Instructor School.  Examination of the skin was normal at this time.  See October 1969 report of medical examination.  The Veteran denied a history of skin diseases at this time.  See October 1969 report of medical history.  

The service treatment records contain no mention of any skin condition, but a March 1970 record does note that the Veteran was prescribed Dermatol, a topical emollient used to moisturize and treat dry, itchy skin.  However, no skin condition was assessed at this, or any other, time.

In April 1970 the Veteran received a separation examination.  Examination of the skin was normal at this time, but for a vaccination scar of the upper left arm, circumcision and a scar over the left eye.  See April 1970 report of medical examination.  

Of record are two medical records from J.K.T., M.D. dated in May and June of 2003.  The May 2003 record notes that the Veteran had presented for follow up on urticaria (hives), which had resolved, as well as a rash in the groin for which Dr. T. had previously prescribed Vytone.  Dr. T. assessed tinea cruris and renewed the Veteran's prescription for Vytone.

In an October 2005 statement, the Veteran related that since the fall of 1968 he had had to deal with a fungus known as "jungle rot" on both feet and his groin area.  He related that while in Vietnam he had to wear jungle boots with the toes cut out to let his feet air out, just so he could get back in the field.  He related that he had had such symptoms in and ever since service, and that he had received treatment thereof, but that the condition had worsened over the last 5 years.  

In a January 2006 communication the Veteran's wife offered a statement regarding her observations of the Veteran's skin.  She explained that she married the Veteran in October 1972 and that during the first year of their marriage she had observed signs of a severe skin condition on his feet and arms, and that this condition got progressively worse and spread to his groin and buttocks.  She also related that it had started to appear on his chest and collar area.  She explained that a doctor that had treated him was now deceased and that the Veteran was then seeing a doctor who had prescribed ointment to treat the condition.  

Per the Board's July 2009 remand, the Veteran was scheduled for a VA examination to address the etiology of his claimed skin disorder.  The Veteran was provided notice of an examination scheduled in May 2010, but failed to report and has not offered any explanation for his failure to appear.  The Veteran's representative has been unable to contact him.  Accordingly, the Board finds that it may proceed with consideration of the claim based upon the evidence of record.  See 38 C.F.R. § 3.655(b) (2010), which provides that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.

As the Veteran is a documented combat veteran, who received the Combat Action Ribbon the combat presumptions apply.  Certainly a rash, as the Veteran describes, is consistent with the circumstances and hardships of his Vietnam service.  38 U.S.C.A. § 1154(b).  

Moreover, a rash is certainly a condition capable of lay observation.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the Veteran is competent to describe experiencing symptoms in service, and a continuity of symptomatology since service.

As the combat presumptions apply to the Veteran's reports regarding the onset of a skin rash in service, and because a skin condition, such as that which is currently diagnosed, is capable of lay observation, the Veteran's statements in that regard can only be rebutted by clear and convincing evidence to the contrary.  In this regard, the Board does not find clear and convincing evidence to rebut this presumption.  The Board acknowledges being hesitant to grant the claim because the Veteran has failed to appear for a scheduled VA examination to clarify the exact nature and etiology of his claimed skin disability.  Nevertheless, the Board also notes that there is medical evidence confirming that the Veteran has recently received treatment for tinea cruris of the groin.  Furthermore, the Board finds particularly salient the Veteran's reports of continuing symptomatology, as well as those of the his wife that indicate he had a skin problem shortly after service per her observations.  Accordingly, the Board concludes that the evidence is at least in equipoise as to whether the Veteran has a current skin disorder of the feet and groin as he has claimed, and the claim is granted.  Gilbert, supra.  

In closing, however, the Board cautions the Veteran that the matter of the appropriate disability rating to be assigned for his now service-connected disability must be considered by the RO in the first instance, and that it is possible that VA examination will found necessary by the RO to evaluate the severity of his disability under the applicable rating criteria.  The duty to assist is not a one-way street.  If a veteran wishes for help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board encourages the Veteran to cooperate in the future in the development of evidence relevant to his claim, to include reporting for VA examination when deemed necessary by the RO. 



ORDER

Entitlement to service connection for a chronic skin rash of the feet and groin is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


